Title: Thomas Boylston Adams to John Adams, 1 November 1800
From: Adams, Thomas Boylston
To: Adams, John


				
					Dear Sir.
					Philadelphia 1st: November 1800.
				
				The morning after you left this place, the Aurora was filled with five columns & an half, from T. Coxe; wherein he undertakes to detail another private conversation, which passed between him and Mr: Dennie, during his last visit to the City, & while he lodged in the same house with Dennie & myself. It is hardly necessary to observe, that this, like all other details from the same source, is grossly

incorrect, as to both fact & inference. Judge Chipman’s name is introduced in a manner altogether unwarranted by the reality; altho Mr: D—— disclaims any recollection of his having introduced the name of that Gentleman. At all events, he positively denies having quoted Judge Chipman, as an advocate for a Government of King Lords & Commons, in this Country, because he intimately knows, that the Judge, dislikes many parts of the British Constitution as administered, which he has shewn in his own book— As to the connection of your name in this conversation & discussion, Mr: Dennie, asserts that Mr: Coxe’s interpretation is entirely false & unfair. I was not present when this conversation took place—indeed none of our fellow lodgers were disposed to listen, except by compulsion; as was in a degree the case with Dennie, to a talk of three hours & an half, in the forenoon, upon forms & modes of government & upon the various opinions of them entertained by men of talents in this Country. I know however that the conversation was on a morning subsequent to the evening that Mr: Dennie told Mr. Coxe to his face, (good naturedly enough to be sure) that he was a political apostate— This talk therefore was held the next morning, for the purpose of convincing D—— that he had mistaken his character & conduct.
				Dennie has been advised & persuaded by many, to come out in reply; at least so far as he is accused of implicating the opinions of other people. After due reflection, I believe he has come to a determination, not to write a word on the subject. He disdains having any controul over the political department of Waynes Gazette— He has never written any of the squibs & paragraphs against Coxe, of which he complains, & therefore does not hold himself responsible to the man against whom they were levelled.
				I have recommended silence to him on the occasion, altho’ I think there would be no harm in rectifying the misrepresentation as to Judge Chipman.
				This morning Tench appears again, in six fine spun, monotonous columns, in answer to your letter. It is any thing else but an answer— The press literally groans under the burthen of his communications, and the public, I think must be weary of tolerating his everlasting impertinence— Who is Tench Coxe, that he should attract to himself in the public newspapers, the notice of the whole Continent? The public will know him better & better, & he has a thirst for notoriety. I am apt to believe this will be the only reward & gratification he will obtain.
				
				I presume you can see the Aurora, from the Office of State, but least you should not, I will enclose some of the full ones.
				I rejoyce to see the selection of characters, for Electors made by the Legislature of New Jersey— It reflects honor upon the State.
				From So Carolina, accounts are more favorable than expected a federalist in the room of Major Pinckney & a great majority of the Charleston members of State Legislature, federal, to the exclusion of Several democrats.
				I hear nothing from my Mother since you passed—
				With great attachment, I am / Your Son
				
					T B Adams—
				
			